Citation Nr: 0006462	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  00 01-118	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a rating decision of October 27, 
1999, granting an increased rating for residuals of a 
fracture of the left mandible from a noncompensable rating to 
a 20 percent rating, and granting service connection and 
assigning a 100 percent rating for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1966 to 
February 1970. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on October 29, 1997. 

The RO notified both the veteran and his attorney by letter 
on November 22, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney responded by letter dated November 29, 1999.  He 
asserted that his fee agreement only covered the issue of an 
increased rating for a jaw condition, and that it did not 
cover the issue of  entitlement to service connection for 
PTSD. 


FINDINGS OF FACT

1.  An initial Board decision on April 9, 1997, denied the 
veteran's claim for an increased (compensable) rating for 
residuals of a fracture of the left mandible.

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, M. E. W., was retained in October 1997. 

4.  A fee agreement signed by the parties in August 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

5.  By an October 27, 1999, rating decision, the RO granted 
the veteran entitlement to an increased rating for residuals 
of a fracture of the left mandible from a noncompensable 
rating to 20 percent, and granted entitlement to service 
connection for PTSD with assignment of a 100 percent rating.

6  The claimant rendered legal services involving the 
veteran's VA claim for an increased rating for residuals of a 
fracture of the left mandible.

7.  There has been no final Board decision with respect to 
the issue of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for an increased 
(compensable) rating for residuals of a fracture of the left 
mandible.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's October 1999 grant of an increased rating for 
residuals of a fracture of the left mandible from a 
noncompensable rating to 20 percent disabling.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(f), 
(h) (1999).

3.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's October 1999 grant of 
service connection for PTSD and assignment of a 100 percent 
rating.  38 U.S.C.A. § 5904 (c) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's October 27, 1999, decision.

On April 9, 1997, the Board denied the veteran's claim for an 
increased (compensable) rating for residuals of a fracture of 
the left mandible.  The notice of disagreement which preceded 
the Board decision was received by the RO after November 18, 
1988.  The claimant, M. E. W., was retained in October 1997, 
or within one year after the April 1997 Board decision.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met regarding the claim for an increased 
(compensable) rating for residuals of a fracture of the left 
mandible.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in August 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (Court), and in 
April 1998, the Court issued an order which vacated and 
remanded the Board's decision regarding the denial of the 
increased (compensable) rating for residuals of a fracture of 
the left mandible.  

After the Board's remand, on October 27, 1999, the RO granted 
an increased rating from a noncompensable rating to a 20 
percent rating for the veteran's residuals of a fracture of 
the left mandible. 

Attorney fees are payable for past-due benefits stemming from 
the grant of the increased rating for residuals of a fracture 
of the left mandible from a noncompensable rating to a 20 
percent rating effective November 5, 1990.  The evidence 
shows that the attorney performed work on the veteran's 
increased rating claim after the April 1997 Board decision.  

In its October 27, 1999, rating decision, the RO also granted 
service connection for PTSD and assigned a 100 percent rating 
effective November 5, 1990.  There has not been a final Board 
decision with respect to this issue. 

Without a final Board decision with respect to the issue of 
service connection for PTSD, the attorney is not entitled to 
the past-due benefits stemming from the RO's October 1999 
rating decision granting service connection for PTSD.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(1) (1999).

It is true that the issue of service connection for PTSD was 
before the Board on April 9, 1997.  However, the Board 
remanded that claim.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that remands by the Board 
are not final decisions and that a favorable action by the RO 
following a Board remand is not a final Board decision for 
the purpose of defining the earliest date on which attorney 
fees may be charged.  Matter of Stanley, 9 Vet. App. 203, 
207, 208 (1996).  Therefore, as stated above, the attorney is 
not entitled to past-due benefits stemming from the grant of 
service connection for PTSD and assignment of a 100 percent 
rating. 


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in a 
November 22, 1999, notification letter.  As described below, 
the amount payable as attorney fees following the October 27, 
1999, RO decision will have to be revised.  

The period of past-due benefits stems from the grant of the 
increased (compensable) rating for residuals of a fracture of 
the left mandible from a noncompensable rating to a 20 
percent rating.  Since the increased rating to 20 percent for 
residuals of a fracture of the left mandible was made 
effective from November 5, 1990, compensation based on this 
rating is payable to the appellant from December 1, 1990, 
since that is the first day of the following month.  38 
U.S.C.A. § 5111 (West 1991).  In its calculation of past-due 
benefits, the RO correctly chose December 1, 1990, as the 
effective date of the increase in benefits. 



Calculation by the RO of the amount of past-due benefits 
created by the October 1999 RO rating decision must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  As 
the date of the award was October 27, 1999, the termination 
date of the period of past-due benefits for attorney fee 
purposes will be October 27, 1999.  As the RO chose November 
30, 1999, as the termination date of the period of past-due 
benefits for attorney fee purposes, the RO should recalculate 
the figures accordingly to reflect the fact that the correct 
termination date is October 27, 1999.  

It should also be noted that when the RO made its initial 
calculation of attorney fees due, they made such 
determination from the total amount of past-due benefits 
stemming from the grant of service connection for PTSD and 
assignment of a 100 percent rating.  As there has not been a 
final Board decision regarding service connection for PTSD, 
the attorney is not entitled to past-due benefits stemming 
from such determination.  Accordingly, the RO should also 
recalculate its figures to account for the fact that the 
attorney is not entitled to receive past-due benefits 
stemming from the grant of service connection for PTSD and 
assignment of a total schedular rating for such disorder.

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of an 
increased (compensable) rating for residuals of a fracture of 
the left mandible to 20 percent for the period between 
December 1, 1990, and October 27, 1999.  However, the 
attorney is not entitled to attorney fees from past-due 
benefits stemming from the grant of service connection and 
assignment of a 100 percent rating. 


ORDER

With regard to the veteran's claim for an increased rating 
for residuals of a fracture of the left mandible, eligibility 
for payment of attorney fees for services rendered before the 
VA is established.  The attorney should be paid 20 percent of 
past-due benefits awarded the veteran for an increase from a 
noncompensable rating to a 20 percent rating for residuals of 
a fracture of the left mandible for the period from December 
1, 1990, through October 27, 1999.

With regard to the veteran's claim for service connection for 
PTSD, eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of service connection for PTSD and 
assignment of a 100 percent rating by a rating decision of 
October 27, 1999, should be paid to the attorney.






		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


